Fitzsimons, Ch. J.
In March, 1900, the defendant being the owner of certain real estate in the city of Hew York, employed the plaintiff, a real-estate broker, to secure a tenant at the rental of $6,000 per year, and agreed that he "would make alterations in the premises. It appears that the plaintiff found a person ready, able and willing to take the premises for $5,500 for ten years. The defendant and the proposed lessee agreed upon this rental and also the terms, as well as the alterations to be made by the defendant, and they agreed to meet next day and sign the usual lease. Before the time so appointed the defendant ascertained that the alterations he agreed to make would cost more than he expected and declined to make such lease, besides refusing to pay plaintiff his commission, amounting to $550.
Under these circumstances plaintiff was entitled to his pay. The defendant was the cause of the lease not being executed. If the alterations, which he agreed to make, would cost him more than he expected, surely plaintiff was not to blame. Both the facts and the law of this case justified a verdict in plaintiff’s favor. A verdict otherwise than that would be a gross injustice.
Judgment affirmed, with costs and disbursements.
Delehanty and Schuchman, JJ., concur.
Judgment affirmed, with costs.